Voting time
We shall now proceed to the vote.
(For results and other details of the vote: see Minutes)
- Before the vote:
(FR) Mr President, before the vote, before their vote on Mr Casaca's report, pursuant to Annex 1, Article 1 of Parliament's Rules of Procedure, I call for the following, and I am reading a part of Annex I, Article 1: 'any Member who has a direct financial interest in the subject under debate shall disclose this interest to the meeting orally'.
In Mr Casaca's report on discharge, we are going to vote on pension funds. In this Parliament, there are over 400 Members who are in the pension fund. I invite the President to ask all Members who are in the pension fund to say so orally, in plenary, immediately, because they have a direct interest in what is to be discussed.
(Applause)
Mr President, I rise to draw attention to Rule 28(2) of our Rules of Procedure, which says that any Member can ask the President of Parliament a question and receive an answer within 30 days. I put a question to the President of Parliament on 19 March. Today is 23 April. Not only have I had no answer, but his office refused to respond to my e-mails.
I would like you to ask the President of Parliament why he shows such contempt for the rules of this Parliament and for the rights of Members, and I would like you to ask him to give me an answer within the next 24 hours; otherwise I shall get up tomorrow and ask the same question.
(Applause)
(FR) Mr President, it is obvious that the first phase is that the Members who are in the pension fund must make this known, and at the same time, it means that they should abstain from voting on Mr Casaca's report, given that there are, in this report, items that give rise to a conflict of interest with their personal interests.
I call on you, therefore, to apply the European Parliament's Rules of Procedure.
(DE) Mr President, the matter at hand is written statement 0001/2009, which obtained the required majority. I would like to thank all my fellow Members on behalf of all the authors of the written statement. This has nothing to do with the votes.
(IT) Mr President, ladies and gentlemen, I should just like to point out that I consider to be totally unfounded the interpretation of our Rules of Procedure as suggested by Mr Cohn-Bendit, who refers to private and personal interests, which clearly have nothing to do with the application of the rules of this Parliament.
According to that interpretation, when the Members voted on the new Statute for the Members of the European Parliament, which also included references to every Member's parliamentary allowance, then no Member would have been able to take part in that vote and I therefore ask that this request be refused as it is totally unfounded.
(DE) Mr President, Mr Cocilovo is absolutely correct in that, when it comes to the pension fund, we are indeed dealing with private interests. This is a private scheme. I would very much like to support what Mr Cohn-Bendit said. Since it is apparent that 478 MEPs are too cowardly to own up to their interests, I will point out that you can find all the names at http://www.openeurope.org" .
The list goes from Mr Mölzer, right-wing radical, via Mr Rübig, a conservative, right through to Mr Bösch, Chairman of the Committee on Budgetary Control.
(DE) Mr President, of course we can continue the debate. Mr Cohn-Bendit's motion has been carried, after all, and many comments have been made.
I would ask that we concentrate on what we are due to vote on, which is to say Mr Casaca's report. Irrespective of whether this is deemed to be a private or a public fund, this report is about a very specific matter, namely Parliament establishing, firstly, that it has no legal claim to have its deficits subsidised and, secondly, that, furthermore, no such subsidising of deficits will take place. There is no money for the fund. That is the crucial point, and I would ask that we vote on it.
Mr President, can I reply to Mr Cohn-Bendit's point and Mr Hans-Peter Martin's point? I think that there is a simple solution. I can quite happily declare myself as a participant in the voluntary pension scheme, along with 399 other Members, and I intend to vote against my own interests and in favour of the taxpayers' interests. The simple solution is for the other 399 Members to do the same.
(PL) Mr President, speaking as a participant in the pension scheme I would like to say that, apart from the fact that I am declaring this, I do not imagine that over 400 Members are now going to stand up and inform us of this fact, because if we do we will make any voting today completely impossible. I would like to suggest a common sense solution to this situation. There is a list of participants in the scheme - we could include this and I think this would suffice.
Thank you very much. That is enough, ladies and gentlemen. We shall proceed with the session.
Mr Titley, your complaint will be immediately passed to the Office of the President with your request that they should respond to it immediately.
As regards the question asked by Mr Cohn-Bendit, in accordance with our Rules of Procedure, any member of the House is naturally entitled to declare at any time, a personal interest in relation to any matter being discussed here. Therefore, there is nothing further to say on this matter, he who wishes to say something may say it, and he who does not wish to, may remain silent.
As such, I consider this matter resolved.